Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  143627(91)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices




  DEBRA ILE, as Personal Representative of
  the ESTATE OF DARRYL ILE, and DEBRA
  ILE, individually and on behalf of themselves
  and all others similarly situated,
                 Plaintiffs-Appellees,
                                                                   SC: 143627
  v                                                                COA: 295685
                                                                   Wayne CC: 09-010741-CK
  FOREMOST INSURANCE COMPANY,
             Defendant-Appellant.
  ____________________________________


       On order of the Chief Justice, the motion by plaintiffs-appellees for extension to
  May 30, 2012 of the time for filing their brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2012                       _________________________________________
                                                                              Clerk